Title: Abigail Adams to William Smith, 28 February 1798
From: Adams, Abigail
To: Smith, William


        
          my Dear Sir
          Philadelphia Febry 28 1798
        
        We now have the appearence of some fine weather our Rivers are open, but our Roads are all like what we experienced when we came through the Jersis in April last. I begin to look towards my Native state with a wish to be early there, which I fear will not be seconded by Congress, for tho many of them are distresst at the manner this session has heitherto been wasted, yet they cannot controul those who wish to make long speeches, and upon subjects which have been canvassed and upon which nothing new; which is not absurd can be offerd. the shamefull buisness respecting Lyon ought not to have occupied as many hours, as it did days—but not content with performing so little, they are Spinning a mere Penolipean Webb not with such pure motives as actuated that Virtuous Lady, for she destroyd the works of the day, by night to preserve her honour and her integrity. Congress have already repeald a Law respecting foreign coins which they past last sessions, and now are repealing the stamp act, and that before any experiment is made to see what might be the result, at a time too, when Revenue is wanted for to defend the southern states against the Indians, to form new treaties to purchase their lands. Money is also calld for to put the forts & garisons in repair by Charlstown s C. Money is calld for to assist in

compleating the Solitary buildings in the Federal city. commerce is distrest, unable to yeald the Revenue which has heretofore been so productive yet every measure which can aid or protect that, is bellowd against as a declaration of War—and mr Giles declares that he would if he could, destroy every tax throughout the united states. this is the method by which he would pay his adoration to the sovereign People— our Envoys have been near six months in Paris, but to this hour not a line has been received from them, not with standing the bold assertion of Plain truth in the Chronical, and I challenge him for his proof. I have not a doubt that their dispatches have been intercepted if any have been sent, or that they are so situated that they cannot communicate in either case it is very dissagreable—
        I do not see by your papers that you have followd the lead of the Metropolis of the united states, and celebrated the Birthday of a truly Great and Good Private citizen—or so far fortogtton what belongs to the Character of the Head of your Nation, as to call upon him to attend the Birth Night of Gen Washington. In what light would such a step be looked upon by foreign Nations? the President the chief Majestrate of an independant Nation, placing himself in a secondary Character, celebrating Birth Nights, not of a President, but a Private citizen? yet these wise judicious people cannot find out the Reason why the President declined to accept their invitation. some of their Masters of the Ceremonies were polite enough to publish in Baches paper the inclosed Scrap the morning of the Ball, but they defeated their own plans. as soon as it was known, it went through the city like an Electrical shock—and the Ball was meager enough, so much so, that tho it was by subscription I have heard but 15 Ladies were present. not a lisp of it has appeard in one of their News papers. there were a number of persons who were not subscribers who went and I suppose came under Baches denomination of shop keepers— if the Chronical should undertake to publish any thing upon the subject, I hope some persons will represent it in its true light. it most assuredly was not any want of Respect and Regard to Genll Washington he himself would have done the same in like circumstances Witness his refusal to dine with Gov Handcok, after the dinner had been purposely prepared and the company invited he would not subject the Character of the chief Head of the Government to state soverignty
        what I write to you is in confidence that I shall not be brought as an Authority. one thing I think I ought to say, I have heard that

there is a design to shift this matter off upon the Vice President, but in Justice to him, he had no hand in it further than to subscribe to it, being told that the President would certainly attend. when he found that he would not go, he refused also, this I am sure of so that let no more be laid upon him than he deserves. I wish he always conducted with as much propriety— the Philadelphians drew in the N yorkers in order to keep them in Countanance, and that after the President had refused. adieu my paper say I must only add / yours &c
        
          A A—
        
      